Citation Nr: 1704776	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-20 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The decision was initially prepared by the RO in Seattle, Washington as a transferred or "brokered" claim.  The decision was mailed to the Veteran by the RO in Cleveland, Ohio.

The Veteran testified at a May 2013 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

In May 2014, the Board remanded the issues for additional development.  The matter has returned to the Board for appellate consideration.

During the period on appeal, the VA denied the Veteran's January 2011 claim for entitlement to service-connection for asbestosis.  The Veteran filed a timely notice of disagreement to a June 2011 rating decision, but did not perfect his appeal in a timely manner following a December 2012 statement of the case.  Therefore, the issue of entitlement to service connection for asbestosis is not currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back after a fall when his knee gave out while climbing a ladder aboard the USS Ranger in 1969.  He states that prior to that accident, and starting in boot camp, his knee gave out several times.  He states that since the fall his knee and back hurt constantly. 

Pursuant to the Board's May 2014 remand, the Veteran attended a VA Knee and Lower Leg Conditions examination in December 2014 and a VA Back Conditions examination in January 2015 to determine whether his leg and back conditions were etiologically related to his active service.  The December 2014 VA examiner opined that "do [sic] to lenght [sic] of time and lack of nexus any relationship of the current left knee condition to remote complaints in service cannot be resolved witihout [sic] resorting to speculation."  At the January 2015 examination, the same examiner opined that "vet [sic] has arthritis back, had strain remotely in service, it is not likely that the current back condition is related to one remote episode but natural age progression."

Upon review, the Board finds that both the December 2014 and January 2015 VA examinations are inadequate.  The Board notes that the December 2014 opinion states that the relationship between the Veteran's current left knee condition and active service cannot be resolved without resorting to speculation.  When an examiner is asked to render an opinion and determines that he cannot do so without resorting to mere speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In this case, the December 2014 VA examiner did not adequately explain why an opinion could not be provided without resorting to mere speculation.  Specifically, the examiner did not explain what information would allow for an opinion that does not resort to mere speculation.  Further, the examiner's December 2014 opinion references only "remote complaints in service," however, the Veteran contends that his left knee pain has continued since his in-service injury.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that VA medical examiner's conclusions were of "questionable probative value" because examiner failed to consider certain information)."  As the examiner did not provide an adequate rationale for the opinion given, the opinion is inadequate for decision-making purposes and the Board must remand the issue so that an adequate VA opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board further notes that the January 2015 VA examiner's opinion states that "...it is not likely that the current back condition is related to one remote episode but natural age progression."  The May 2014 Board remand directed the examiner to state "Whether it is at least as likely as not (50 percent probability or more) that any back disability is related to active duty service, to include any injury incurred therein."  Therefore, the examiner has applied the incorrect legal standard and has not complied with the May 2014 remand directives.  A new VA opinion must be obtained for compliance therewith.  Id; see Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who conducted the December 2014 and January 2015 VA examinations or, if that examiner is unavailable, to another suitably qualified VA clinician for completion of an addendum opinion.  The examiner must review the entire record and consider the Veteran's lay statements.  If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinions, such examination should be conducted.  The examiner is asked to address the following:

(i.) Whether it is at least as likely as not (50 percent probability or more) that any left knee disability is related to active duty service, to include any injury incurred during a fall therein.  Consideration must be given to the Veteran's assertion that he has had knee pain since service.  The examiner must provide a complete rationale for the opinion proffered.  

(ii.) Whether it is at least as likely as not (50 percent probability or more) that any back disability is related to active duty service, to include any injury incurred during a fall therein.  Consideration must be given to the Veteran's assertion that he has had back pain since service.  The examiner is directed to pay particular attention to the applicable legal standard of "at least as likely as not."  Rationale must be provided for the opinion proffered.

In regard to any determination that the examiner is unable to provide a nexus opinion without resorting to speculation, rationale must be provided for such conclusion, to include a description of what specific additional information, if any, would assist in rendering such an opinion, or whether such an opinion is beyond medical expertise.  The examiner must explain what facts, research, and reasoning led to such a conclusion.  The Board notes that a failure to specifically state what additional information, if any, would assist in rendering an opinion will result in a further remand by the Board.  

2.  After the above development has been accomplished, review the expanded record, including any evidence received after receipt of the last supplemental statement of the case.  Readjudicate the issues of service connection for a back disability and service connection for a left knee disability.  If any benefit sought remains denied, issue a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




